           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JESSE DAVID ARON COULTER
ADC #148257                                               PLAINTIFF

v.                       No: 4:19-cv-765-DPM

FAULKNER COUNTY DETENTION
CENTER; REED MILLER, Captain,
Faulkner County Detention Center;
HUFFMAN, Lieutenant, Faulkner County
Detention Center; and COLLINS, Sergeant,
Faulkner County Detention Center                        DEFENDANTS

                                  ORDER
     1. After the Court entered its 10 December 2019 Order and
Judgment, it received an updated address from Coulter. NQ 8. It's
unclear whether he received the Court's October 31st Order. If Coulter
wants to proceed with this case, then he may file a motion to reopen by
11 January 2020. Because Coulter expects to be released in a couple of
weeks, he must also submit a free-world application to proceed in forma
pauperis if he moves to reopen.
     2. The Court directs the Clerk to send Coulter a free-world in
forma pauperis application with a copy of this Order.
So Ordered.

                ~         ¥!.~f:
              D .P. Marshall Jr.
              United States District Judge

                // tltCL.Mh-(,A.   JP.fl
